Citation Nr: 0531855	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  03-27 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for residuals of a fractured right femur.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to April 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied service connection for PTSD, and found 
that new and material evidence had not been received to 
reopen the claim of service connection for residuals of a 
fractured right femur.

This case was previously before the Board in June 2004, at 
which time it was remanded to comply with the veteran's 
request for a Board hearing.  He subsequently provided 
testimony at a hearing before the undersigned Veterans Law 
Judge in January 2005.  Accordingly, the June 2004 remand 
directives have been satisfied.  See Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran did not engage in combat while on active 
duty.

3.  Although the medical evidence reflects that the veteran 
has a competent medical diagnosis of PTSD, there is no 
credible supporting evidence to corroborate his report of in-
service stressors upon which this diagnosis was based.

4.  Service connection was originally denied for residuals of 
a fractured right femur by a September 1974 rating decision.  
The veteran was informed of this decision by correspondence 
dated in October 1974, and while he initiated an appeal, he 
did not perfect it by filing a timely Substantive Appeal 
after a Statement of the Case (SOC) was promulgated in 
November 1974.

5.  The denial of service connection for residuals of a right 
femur fracture was subsequently confirmed by various 
decisions, the most recent being an April 2000 Board decision 
which found that new and material evidence had not been 
received to reopen the previously denied claim.  Nothing in 
the record reflects that the veteran appealed this decision 
to the United States Court of Appeals for Veterans Claims 
(Court).

6.  The evidence submitted to reopen the veteran's claim for 
service connection for a fractured right femur either does 
not bear directly and substantially upon the specific matter 
under consideration, or it is cumulative or redundant, or it 
is not by itself or in connection with evidence previously 
assembled so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for PTSD.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) (2005); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 
Vet. App. 91 (1993).

2.  The April 2000 Board decision finding that new and 
material evidence had not been received to reopen the 
previously denied claim of service connection for residuals 
of a right femur fracture is final.  38 U.S.C.A. § 7105(c) 
(West 1991 & West 2002); 38 C.F.R. § 20.1100 (1999 & 2005).

3.  New and material evidence not having been received to 
reopen the claim of entitlement to service connection for 
residuals of a fractured right femur, the benefit sought on 
appeal is denied.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well 
as a duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005); see also Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

Adequate notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  Here, the RO sent correspondence to the veteran in 
April 2001, which was clearly before the May 2002 rating 
decision that is the subject of this appeal.  This 
correspondence noted the issues on appeal, informed the 
veteran of the requirement of submitting new and material 
evidence to reopen his right femur claim, requested 
information regarding the stressor(s) upon which his claim of 
PTSD was based, addressed the requirements for a grant of 
service connection, informed the veteran of what information 
and evidence he must submit, as well as what information and 
evidence will be obtained by VA.  This correspondence also 
addressed the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case, as it stated he should information describing 
additional evidence or the evidence itself to the RO.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the Court's holdings in Quartuccio, supra, and 
Pelegrini, supra.  

The Board further notes that the veteran has been provided 
with a copy of the appealed rating decision, the September 
2003 SOC, and a March 2004 Supplemental SOC (SSOC), which 
provided him with notice of the law and governing regulations 
regarding his case, as well as the reasons for the 
determinations made with respect to his claims.  In pertinent 
part, both the SOC and SSOC included the regulatory 
provisions of 38 C.F.R. § 3.159 detailing VA's duties to 
assist and to notify.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claims.  Nothing in the record indicates the 
veteran has identified the existence of any relevant evidence 
that is not of record.  Further, he and his representative 
have had the opportunity to present evidence and argument in 
support of his case, to include at the January 2005 Board 
hearing.  VA has also assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with the SOC and SSOC which informed them of 
the laws and regulations relevant to the veteran's claims, as 
well as correspondence which kept them updated regarding the 
status of this case.  Under the law, an examination is not 
required in the context of new and material evidence claims.  
38 C.F.R. § 3.159(c)(4)(iii); see also 66 Fed. Reg. at 
45,628.  With respect to the PTSD claim, no medical 
examination and/or opinion is necessary as there is medical 
evidence which diagnoses PTSD based upon the purported 
stressors.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the appellant in this case.

I.  PTSD

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  In addition, 38 C.F.R. § 
4.125(a) requires that diagnoses of mental disorders conform 
to the fourth edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) and that if a diagnosis 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.

The Board has reviewed all the evidence in the appellant's 
claims folder which includes, but is not limited to, the 
veteran's contentions including at his January 2005 Board 
hearing; private medical records dated in 1963; the veteran's 
service medical records; his DD Form 214; and post-service 
medical records which cover a period through 2003.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

The veteran essentially contends that he has PTSD due to his 
experiences in basic training.  Specifically, he contends 
that he was abused and harassed by his drill sergeant and the 
sergeant's cadre, and has provided examples thereof.

The medical evidence does show findings of PTSD and that the 
veteran has been treated and/or evaluated for psychiatric 
problems since at least 1975.  However, the initial treatment 
records did not diagnose the condition as PTSD.  Rather, 
records dated in 1975 show findings of anxiety neurosis.  
Moreover, there is no indication that he indicated these 
problems were due to active service until many years after 
his separation from service.  

The Board acknowledges that the veteran has competent medical 
findings of PTSD based upon his account of what occurred 
during service.  However, records dated in August 1996 note 
that he related his symptoms of PTSD to "Vietnam 
experiences" and that he was a "demolition man" who blew 
up villages and heard screams.  Similarly, records dated in 
November 1996, April 1997, and July 1998 note that he 
continued to complain of flashbacks to Vietnam.  Records from 
November 2003 note that he stated several times that he 
wished he had been killed in Vietnam.

The record clearly shows the veteran had no service in 
Vietnam.  He did not complete basic training, and his DD Form 
214 clearly shows that he had no foreign and/or sea service.  
Thus, the medical findings of PTSD based upon his account of 
what happened to him in Vietnam is entitled to no probative 
value.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(Board is not required to accept the veteran's uncorroborated 
testimony that is in conflict with service medical records); 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous 
evidence has greater probative value than history as reported 
by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(an opinion based on an inaccurate factual premise has no 
probative value); and Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described).

The Board acknowledges that records dated in June 2003 did 
include an assessment of PTSD by history based upon the 
veteran's account of being abused during basic training.  
However, when a claimant did not engage in combat with the 
enemy, or claimed stressors are not related to combat, then 
the claimant's testimony alone is not sufficient to establish 
the occurrence of the claimed stressors, and his testimony 
must be corroborated by credible supporting evidence.  Cohen, 
supra; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).  The Board finds that there is 
no independent evidence to verify the veteran's account of 
any of the alleged in-service stressors regarding what 
purportedly occurred during basic training.  Moreover, as the 
record reflects he has previously reported a history of 
Vietnam service to medical care professionals that is not in 
accord with the actual facts of his military service, the 
Board finds that his account is entitled to little or no 
credibility.  As there is no corroborating evidence, service 
connection is not warranted for PTSD.

The Board is cognizant of the holding of Pentecost v. 
Principi, 16 Vet. App. 124 (2002), wherein the Court reversed 
the Board's denial of a claim for service connection for PTSD 
on the basis of an unconfirmed in-service stressor.  However, 
in Pentecost, the veteran submitted evidence that his unit 
was subjected to rocket attacks.  The Court pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the veteran's own personal 
involvement, is not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  The facts in this case are easily 
distinguishable because the veteran has submitted no 
independent evidence of the occurrence of the claimed in-
service stressors, nor has he identified any stressor(s) 
which affected his entire unit.  Moreover, for the reasons 
stated above, the Board has determined his account of what 
occurred during service is entitled to little or no 
credibility.

In summary, the Board has concluded that the veteran did not 
engage in combat with the enemy while on active duty, and 
that there is no independent verification of his reported in-
service stressors, as required for service connection for 
PTSD to be granted.  38 C.F.R. § 3.304(f).  Therefore, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of service connection for PTSD, and it 
must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Gilbert, 
supra; see also Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

II.  New and Material Evidence

Service connection was originally denied for residuals of a 
fractured right femur by a September 1974 rating decision.  
The veteran was informed of this decision by correspondence 
dated in October 1974, and while he initiated an appeal, he 
did not perfect it by filing a timely Substantive Appeal 
after an SOC was promulgated in November 1974.

The denial of service connection for residuals of a right 
femur fracture was subsequently confirmed by various 
decisions, the most recent being an April 2000 Board decision 
which found that new and material evidence had not been 
received to reopen the previously denied claim.  Nothing in 
the record reflects that the veteran appealed this decision 
to the Court.  Therefore, this decision is final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1100.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

For claims received prior to August 29, 2001, the provisions 
of 38 C.F.R. § 3.156(a) (2001), provide that "new and 
material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

The evidence of record at the time of the last prior denial 
in April 2000 includes the veteran's contentions to include 
at a November 1997 RO hearing, private medical records dated 
in 1963, his service medical records, and post-service 
medical records which cover a period from 1969 to 1994.

The 1963 private medical records reflect that the veteran was 
hospitalized from June through July of that year following an 
automobile accident, and that he underwent surgery for a 
fractured right femur incurred as a result thereof.

The veteran's service medical records reflect that his lower 
extremities were evaluated as normal on his February 1969 
enlistment examination, and that he checked the boxes on a 
concurrent Report of Medical History to indicate he had not 
experienced swollen or painful joints nor did he have a 
history of broken bones.  However, after completing 2 
training days, he showed symptoms and signs of regarding the 
right femur, which existed prior to enlistment (EPTE).  
Thereafter, an April 1969 Medical Board Report found the 
veteran to have a rotational deformity of the right femur, 
secondary to old fracture with internal fixation, EPTE, that 
it was not aggravated by duty, and it was recommended that he 
be discharged from duty as a result of this disability.

The post-service medical records reflect treatment for 
residuals of the fractured right femur, among other medical 
conditions.  For example, he underwent additional surgery on 
the right femur in March 1974.

In his statements and November 1997 hearing testimony, the 
veteran, in essence, acknowledged that he fractured his right 
femur prior to service, but asserted that this condition was 
aggravated by his period of active service.  He maintained 
that he did not have any problems with his leg prior to 
enlistment, and that he started to experience problems after 
undergoing training exercises and maneuvers.  Further, he 
asserted that he injured his right leg in a fall during this 
training.

Service connection was initially denied for residuals of a 
fractured right femur by the September 1974 rating decision 
on the basis that the condition existed prior to service.  
The most recent final denial by the Board in April 2000 noted 
that a prior Board decision of October 1987 had determined 
that the veteran had fractured his right femur several years 
prior to service and had not incurred any additional chronic 
disability of the right femur during his several weeks of 
active duty, and that the evidence received since this 
decision was not new and material.

The evidence added to the record since the last prior denial 
in April 2000 includes additional contentions by the veteran 
including at his January 2005 Board hearing, and additional 
post-service medical records which cover a period through 
2003.

The Board finds that the veteran's statements are cumulative 
and redundant of those of record at the time of the last 
prior denial, in that he continues to assert that his pre-
existing fractured right femur was aggravated by his active 
service.  Nothing in his statements or hearing testimony 
provides "a more complete picture" of the circumstances 
surrounding the origin of this disability.  See Hodge, supra.

In regard to the additional medical records, the Board notes 
that to the extent these records were not on file at the time 
of the last prior denial, they primarily concern the 
veteran's treatment for psychiatric problems.  As such, they 
do not appear to bear directly and substantially upon the 
specific matter under consideration, i.e., his fractured 
right femur.  More importantly, nothing in these additional 
medical records addresses the reason for the last prior 
denial, which is the finding that it pre-existed service and 
was not aggravated therein.  Without competent medical 
evidence addressing this issue, the Board finds that the 
additional evidence is not by itself or in connection with 
evidence previously assembled so significant that it must be 
considered in order to fairly decide the merits of the claim.

There being no additional evidence received in conjunction 
with the veteran's application to reopen, the Board finds 
that the additional evidence received since the last prior 
denial in April 2000 either does not bear directly and 
substantially upon the specific matter under consideration, 
or it is cumulative or redundant, or it is not by itself or 
in connection with evidence previously assembled so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  As such, new and material 
evidence has not been received pursuant to 38 C.F.R. 
§ 3.156(a) (2001).  Inasmuch as the veteran has not submitted 
new and material evidence in support of his request to 
reopen, the Board does not have jurisdiction to consider the 
claim or to order additional development.  See Barnett v. 
Brown, 83 F.3d. 1380 (Fed. Cir. 1996).


ORDER

Entitlement to service connection for PTSD is denied.

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for residuals 
of a fractured right femur, the benefit sought on appeal is 
denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


